Citation Nr: 1737613	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-32 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Stephen Vaughn


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1999 to September 1999 and from June 2004 to December 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of TDIU was previously remanded to the AOJ in a June 2015 Board decision.  The AOJ was instructed to provide the Veteran with the proper VCAA notice, which was accomplished in November 2015.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran is currently self-employed and owns/operates a lawn care and snow removal business wherein he works 50 to 60 hours a week, and his service-connected disability does not preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

TDIU Analysis

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In a prior Board decision, the Veteran was awarded a 70 percent disability rating due to his service-connected PTSD.  The Veteran meets the scheduler rating requirements for TDIU under 38 C.F.R. § 4.16.  However, the second prong of the TDIU analysis, that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, is unsupported by the facts of this case and will be discussed in further detail below.

In determining unemployability for VA purposes consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching a determination regarding unemployability, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability. 38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

During service, the Veteran's primary specialty was that of motor transport operator and is noted to have received a high school or equivalent degree.  The Veteran also reported attending Heartland Community College from 2000 - 2001 and studied agriculture and turf management.  Following service, the Veteran worked at a feed warehouse, a gas station, a grocery store, a cook at an Inn, and a custodian at a school.  The Veteran's current work history includes owning and operating a lawn care business wherein he works as many as 50 to 60 hours per week in the spring and summer.

In February 2013, the Veteran completed a VA Form 21-8940 asserting that he had become too disabled to work as of November 20, 2012.  The Veteran indicated that he had been fired because he was too depressed and had no motivation to go to work.  In response, VA provided the Veteran's employers with VA Form 21-4192, request for employment information, and several employers indicated the Veteran was terminated due to his failure to show up for work, falsifying time sheets, and failure to perform assigned duties.  A VA examination, conducted in February 2013, revealed that the Veteran does exhibit social and occupational impairments, but that these impairments would not prevent him from performing physical or sedentary gainful employment.

The Veteran's VA outpatient treatment records have been associated with the file.  In June 2013, the Veteran reported bouncing from job to job and that he applied for an increase in disability, which he thought would improve his mood.  In December 2013 the Veteran reported being unemployed due to his PTSD, which he claimed resulted in poor attendance when he is able to find work.  In January 2015, the Veteran reported having worked 10 jobs prior to the winter season when he began doing snow removal.  In August 2015, the Veteran reported being employed, though he was experiencing financial difficulties.

The Veteran was afforded a new VA examination in May 2016.  The Veteran was diagnosed with PTSD, for which he is service connected, and major depressive disorder.  The examiner found the Veteran's level of impairment with regard to his PTSD was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Of note, the examiner also found that the Veteran's level of impairment could not be differentiated among his mental disorders (those being PTSD and major depressive disorder).  The Veteran reported owning his own business wherein he works as many as 50 to 60 hours a week providing lawn care and snow removal services.  The Veteran also stated that he prefers working for himself, as it allows him to set his own work schedule and that working for himself, namely outdoors, is what allows him to "function."  As the Veteran reported being self-employed, the examiner did not opine as to the Veteran's ability to secure or follow a substantially gainful occupation.

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16 (a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  Marginal work is not considered substantially gainful employment.  

In this case, the Veteran has not alleged, nor does the record indicate, that the Veteran's earnings are marginal in nature.  He states he works 50-60 hours per week at various times per year, and has not alleged that his annual earnings fall below the poverty threshold. 

The Board recognizes that the Veteran went through periods of unemployment and/or inconsistent employment during the period on appeal.  However, the record does not indicate that the Veteran's intermittent inability to find gainful employment was due solely to impairment resulting from service-connected disabilities.  To the contrary, all objective medical evidence indicates that the Veteran's service connected disability would not prevent him from performing physical or sedentary gainful employment.  As the Court explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability.  The mere fact that a Veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough.  Id.  Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Here, the Veteran's only service-connected disability is a mental health condition, and while that may affect his ability to engage in work that would require a lot of contact with the public or prolonged periods of focus, there is no indication his ability to perform physical labor is impaired and he has work experience in such jobs.

In short, as the evidence clearly illustrates, and by the Veteran's own admission, he  is capable of obtaining and securing employment.  In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluation of 70 percent, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disability or that he is incapable of performing the physical acts required by employment, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  Therefore, a total disability rating for compensation purposes based on individual unemployability is not warranted in this case.

Duties to Notify and Assist

To date, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to TDIU is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


